Appeal by the *413defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered July 15, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly concluded that the prosecutor’s facially-neutral explanations for excusing black female jurors were not pretextual (see, People v Allen, 86 NY2d 101).
The defendant’s remaining contention does not require reversal. O’Brien, J. P., Goldstein, Luciano and Smith, JJ., concur.